Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2009/0104880).
With regard to claim 1 Abe discloses in Figure 1 a mixed signal computer that comprises at least one reconfigurable analog processing array (see 20-30/40) which can be configured to process analog signals, at least one programmable digital core array (15) which can be configured to process digital signal, and one or more communication path (see 20 Fig. 1; bus 65) between the reconfigurable analog processor and the programmable digital core; with regard to claim 2, the reconfigurable analog processing comprises a plurality of components such as analog to digital converter, digital to analog converter, registers, analog inputs, analog outputs, at least .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2009/010480) in view of Kutz (US 9,143,134).
Abe discloses essential features of the claimed invention except:
With regard to claim 3, a crossbar switch; Kutz discloses this limitation in column 14 lines11-30. Therefore, it would have been to one having ordinary skill in the art to have applied the teachings of Kutz in the mixed signal processor of Abe for the benefit to 
With regard to claim 7, the PDCA comprises a master core or an auxiliary core. Abe fails to teach this limitations. However, it would have been obvious to one having ordinary skill in the art to implement the PDCA in such a way to ease the processing speed and increase memory of the signal to be processed. 
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11, 13-19 and 27-29 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845